Citation Nr: 0803858	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her friend.



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945.  The appellant is his widow.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from a June 
2004 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which, in pertinent part, found that new and material 
evidence had not been submitted to reopen the appellant's 
application to reopen her claim for entitlement to service 
connection for the cause of the veteran's death.  

In December 2007, the appellant provided testimony at a 
hearing before the undersigned at the Boston RO.  A 
transcript of the hearing is of record.


REMAND

The appellant is seeking to reopen her previously denied 
claim for entitlement to service connection for the cause of 
the veteran's death.  Although the RO determined in its June 
2004 rating decision on appeal that new and material evidence 
had not been submitted, the Board is required to also 
consider whether new and material evidence has been submitted 
to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).

VCAA notice in a new and material evidence claim must (1) 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied. Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has recently issued a decision in which it 
held that a tailored notice in claims for Dependency and 
Indemnity Compensation (DIC) benefits, including entitlement 
to service connection for the cause of the veteran's death, 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The appellant 
has not been provided a notice which complies with the Hupp 
requirements and, therefore, the case must be remanded.  

With regard to the application to reopen the claim for 
entitlement to service connection for the cause of the 
veteran's death, the appellant has not received the notice 
required by Kent or Hupp.  The Board notes that while the 
appellant was issued a VCAA notice letter in April 2004, this 
letter is inadequate as it does not specifically state why 
her claim for service connection for the veteran's death was 
previously denied, nor does it inform her of what conditions 
her husband was service-connected for prior to his death.  
Therefore, upon remand, the appellant should be provided 
notice that complies with the Court's decision in Kent and 
Hupp.

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC) for the following action:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that she should submit any 
pertinent evidence in her possession, and 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Kent v. Nicholson, 20 
Vet. App. 1 (2006), and Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007).

The notice should tell the appellant 
specifically why her claim for 
entitlement to service connection for the 
cause of the veteran's death was denied 
in June 2001, describe what evidence 
would be necessary to substantiate those 
elements that were found insufficient in 
the previous denial, what conditions the 
veteran was service-connected for prior 
to his death, and an explanation of the 
evidence and information needed to 
substantiate entitlement to DUC based on 
a previously service connected condition, 
and based on a condition not yet service 
connected.

2.  If the benefit sought on appeal is 
not granted, the RO or the AMC should 
issue a supplemental statement of the 
case before the claims folder is returned 
to the Board, if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



